DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-14, 19, and 21-25 are currently pending.
Claims 15-18, 20, 26 and 27 have been canceled.
Claims 1, 14, and 23 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Status of Objections and Rejections Pending since the Office Action of 27 March 2020
The objection to claim 14 from the previous Office Action has been withdrawn in view of Applicant’s amendment.
All other rejections from the previous Office Action are maintained in view of Applicant’s amendment and argument. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11, 12, and 23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Behnke, U.S. Publication No. 2015/0004744.
Regarding claim 1, Behnke teaches a solar cell (Fig.7) comprising:
A protective layer (203) disposed over a substrate (201), wherein the protective layer comprises a first contact hole and a second contact hole [0018];
A first metal layer (205) disposed over the protective layer [0019], wherein the first metal layer is electrically connected to the substrate through the first contact hole and the second contact hole;
A second metal layer (207) disposed over the first metal layer (205) [0021]; and
A bond region (206) disposed between the first metal layer (205) and the second metal layer (207) wherein the bond region is located above and confined to a contact hole free zone of the protective layer (203) between the first contact hole and the second contact hole (see annotated drawing below), and wherein the first metal layer (205) is continuous between the first contact hole and the second contact hole. According to dictionary.com, “region” means “a continuous part of a surface, space or body”. Thusly, a selected part of metal layer 206, as indicated below, that is located above and confined to a contact hole free zone of the protective layer 203, reads on the claimed “bond region”.

    PNG
    media_image1.png
    418
    727
    media_image1.png
    Greyscale

Regarding claim 2, Behnke further teaches a semiconductor region (202; Fig.7) disposed between the protective layer (203) and the substrate (201).
Regarding claim 3, Behnke teaches that the semiconductor region is a polysilicon region [0016].
Regarding claim 4, Behnke further teaches a dielectric layer formed between the semiconductor region (202) and the substrate (201) [0016].
Regarding claim 6, Behnke teaches another bond region disposed between the first metal layer (205) and the second metal layer (207) wherein the other bond region is located above a second contact hole free zone of the protective layer (see figure below).

    PNG
    media_image2.png
    418
    727
    media_image2.png
    Greyscale

	Regarding claim 11, Behnke teaches that the protective layer (203) is a dielectric layer [0018].
	Regarding claim 12, Behnke teaches that the protective layer comprises silicon oxide or silicon nitride [0018].
	Regarding claim 23, Behnke teaches a method of fabricating a solar cell (Fig.7), the method comprising:
	Forming a protective layer (203) over a substrate (201);
	Forming a first contact hole and a second contact hole in the protective layer [0018];
	Forming a first metal layer (205) over the protective layer, wherein the first metal layer is electrically connected to the substrate (201) through the first contact hole and the second contact hole [0019];
	Placing a metal foil (207) over the first metal layer (205) [0021]; and
	Forming a bond region (206) between the first metal layer (205) and the metal foil (207), wherein the protective layer (203) inhibits damage to the substrate during the formation of the bond region at a contact hole free zone of the protective layer between the first contact hole and the second .

    PNG
    media_image1.png
    418
    727
    media_image1.png
    Greyscale

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnke, U.S. Publication No. 2015/0004744 as applied to claim 4 above and further in view of Sewell et al., U.S. Publication No. 2015/0318420 A1.
Regarding claim 5, Behnke teaches all the claimed limitations as set forth above. In addition, Behnke teaches that a thermal oxide dielectric layer is formed between the semiconductor region (202) and the substrate (201) [0016], but does not specifically teach that the thermal oxide is a tunneling silicon oxide.
However, Sewell teaches a solar cell comprising a substrate (200; Fig.1A) and a semiconductor region (220; Fig.1A) disposed above the substrate. Sewell further teaches a tunnel dielectric layer 202 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select silicon oxide for the thermal oxide of the dielectric layer of Behnke, because selection of a known material based on its suitability for its intended use supports prima facie obviousness determination (MPEP 2144.07).
Claims 6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnke, U.S. Publication No. 2015/0004744 as applied to claim 1 above, and further in view of Pass, U.S. Publication No. 2016/0247948 A1.
Regarding claim 6, Behnke teaches all the claimed limitations as set forth above, but does not specifically teach another bond region disposed between the first metal layer and the second metal layer, wherein the bond region is located above a second hole free zone of the protective layer.
However, Pass teaches a solar cell structure (Fig.8) including a semiconductor region disposed on a substrate (100), a protective layer (103) comprising a first contact hole and a second contact hole, a first metal layer (104) over the protective layer, a second metal layer (105) disposed over the first metal layer; and a bond region (106) disposed between the first metal layer and the second metal layer, wherein the bond region 106 is located above a contact hole free zone of the protective layer between the first contact hole and the second contact hole. Pass teaches that the second metal layer 105 is welded to the first metal layer 104 at locations over protective layer (103, 111) by directing a laser beam on the second metal layer 105, wherein the welding process creates weld joints 106 that electrically bond second metal layer 105 to the first metal layer [0033].
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Behnke’s manufacturing method of electrically connecting the first metal layer 205 to the second metal layer 207 using the welding method of Pass because simple substitution of one 
	Regarding claim 8, although Behnke merely shows a cross section of a portion of the solar cell with two contact holes (Fig.7), Pass teaches more than two contact holes within the protective layer (103) of the solar cell (Fig.7).
	Therefore, it would have been obvious to modify the solar cell of Behnke to have more than two contact holes within the protective layers 203, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
	Regarding claim 10, modified Behnke teaches that the bond region is a metal weld (Pass: 106; Fig.6, [0033]).
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnke, U.S. Publication No. 2015/0004744 in view of Pass, U.S. Publication No. 2016/0247948 A1 as applied to claim 6 and further in view of Blakers et al., U.S. Publication No. 2005/0070059 A1.
Regarding claims 7 and 9, modified Behnke teaches all the claimed limitations as set forth above, but does not specifically teach that a pitch distance between the bond region and the other bond region is approximately less than or equal to 5 mm.
However, Blakers teaches a method of making a solar cell (Fig.8) comprising a substrate, a protective mask layer (6) and a plurality of trenches (2; Fig.3), corresponding to the claimed contact holes, wherein the trenches are about 0.1 mm wide and spaced apart from one another about 0.1 mm to about 5 mm [0018].
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the solar cell of modified Behnke to have the contact holes to be about 0.1 mm wide and being 
Note that as illustrate below, the pitch distance between the first bond region and the second bond region (106) of modified Behnke would be about (0.1 mm + 0.5 mm + 0.1 mm = 0.7 mm), which is within the claimed range.

    PNG
    media_image3.png
    359
    746
    media_image3.png
    Greyscale


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnke, U.S. Publication No. 2015/0004744 as applied to claim 1 above and further in view of Lee et al., U.S. Publication No. 2011/0041911 A1.
Regarding claim 13, Behnke teaches all the claimed limitations as set forth above, but does not specifically teach that the first metal layer comprises a thickness of approximately less than or equal to 400 nm. 
However, Lee et al. teaches a back contact solar cell comprising a passivation layer 150 (Fig.1) having a plurality of contact holes, wherein a metal seed layer (161; Fig. 1) is connected to the substrate through the contact holes, (metal seed layer corresponds to the claimed first metal layer). Lee further 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the thickness of the seed layer of Lee for the thickness of the first metal layer (205) of Behnke, because such thickness is known to be suitable for metal contact in a back contact solar cell. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 14, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnke, U.S. Publication No. 2015/0004744 in view of Pass, U.S. Publication No. 2016/0247948 A1.
	Regarding claim 14, Behnke teaches a solar cell (Fig.7) comprising:
	A semiconductor region (202) disposed in a substrate (201);
	A protective layer (203) disposed over the semiconductor region, wherein the protective layer comprises a first contact hole and a second contact hole;
	A metal seed layer (205) disposed over the semiconductor region 202, wherein a contact region electrically connects the metal seed layer to the semiconductor region;
	A metal foil (207) disposed over the metal seed layer, wherein the metal seed layer 205 is continuous between the first contact hole and the second contact hole.
	Behnke does not specifically teach a metal weld disposed between the metal seed layer and the metal foil, wherein the metal weld is located above a contact hole free zone of the protective layer between the first contact hole and the second contact hole.

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Behnke’s manufacturing method of electrically connecting the first metal layer 205 to the second metal layer 207 using the welding method of Pass because simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, I, Part B). Note that such modification would result in having a plurality of bond regions (weld joints 106) disposed between the first metal layer and the second metal layer located above and confined to a contact hole free zone of the protective layer in the same manner as taught by Pass.
	Regarding claim 19, Behnke teaches that the protective layer 203 is a dielectric layer [0018].
	Regarding claim 22, the metal weld of modified Behnke is a spot weld (Pass: 106; Fig.6, [0033]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnke, U.S. Publication No. 2015/0004744 in view of Pass, U.S. Publication No. 2016/0247948 A1 as applied to claim 14 above and further in view of Lee et al., U.S. Publication No. 2011/0041911 A1.
Regarding claim 21, modified Behnke teaches all the claimed limitations as set forth above, but does not specifically teach that the first metal layer comprises a thickness of approximately less than or equal to 400 nm. 
However, Lee et al. teaches a back contact solar cell comprising a passivation layer 150 (Fig.1) having a plurality of contact holes, wherein a metal seed layer (161; Fig. 1) is connected to the substrate through the contact holes, (metal seed layer corresponds to the claimed first metal layer). Lee further teaches that the metal seed layer has a thickness of 50 nm to 200 nm (Para.0049) overlapping with the claimed range. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the thickness of the seed layer of Lee for the thickness of the first metal layer (205) of modified Behnke, because such thickness is known to be suitable for metal contact in a back contact solar cell. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnke, U.S. Publication No. 2015/0004744 as applied to claim 23 above, and further in view of Pass, U.S. Publication No. 2016/0247948 A1.
Regarding claim 24, Behnke teaches all the claimed limitations as set forth above, but does not specifically teach that forming the bond region comprises performing a laser welding or a thermos compression process.
However, Pass teaches a solar cell structure (Fig.8) including a semiconductor region disposed on a substrate (100), a protective layer (103) comprising a first contact hole and a second contact hole, a first metal layer (104) over the protective layer, a second metal layer (105) disposed over the first metal 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Behnke’s manufacturing method of electrically connecting the first metal layer 205 to the second metal layer 207 using the welding method of Pass because simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, I, Part B).
Regarding claim 25, modifying Behnke in view of Pass would result in having a plurality of bond regions (weld joints 106) disposed between the first metal layer and the second metal layer located above a contact hole free zone of the protective layer in the same manner as taught by Pass. Note that the protective layer 203 of Behnke inhibits damage to the substrate during the formation of the bond regions.

Response to Arguments
Applicant's arguments filed on 07/26/2021 have been fully considered but they are not persuasive.
Applicant argues that layer 206 of Behnke extends over the contact holes and as such is not confined to a contact hole free zone (see page 9 of Remarks).
The Examiner respectfully disagrees. The Examiner wishes to point out that the recitation of “wherein the bond region is located above and is confined to a contact hole free zone of the protective 

    PNG
    media_image1.png
    418
    727
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726